DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 9 and 10 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-8 are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) evaluating neutrophil activity based on an index derived from measurement results of myeloperaoxidase (MPO) activity or superoxide production of a biological sample to which a neutrophil stimulant is added. 
The limitation of evaluating neutrophil activity based on an index derived from measurement results of myeloperaoxidase (MPO) activity or superoxide production of a biological sample to which a neutrophil stimulant is added, is a process that, under its broadest reasonable interpretation, covers performing the evaluation in the mind of an ordinary skilled in 
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites “wherein the index is a time from addition of the neutrophil stimulant to rise of a peak of the MPO activity or superoxide production.” This recitation only describes what is being considered as an index, of which the evaluation is based upon.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 does not recite any additional elements to implement the abstract idea.  The claim is not patent eligible.  
Claim 2 recites “wherein the evaluating includes comparing the time to a reference value and determining that neutrophil sensitivity is reduced in a case where the time is greater than the reference value.” This limitation is directed to another abstract idea which falls within the grouping of “mental process” because an ordinary skilled in the art can compare the time to a reference and make a determination of the neutrophil activity in his/her mind.  Accordingly, this element does not integrate the abstract idea into a practical application because all steps being performed are directed to an abstract idea.  The claim is not patent eligible.  
Claims 3 and 4 recite the biological sample is whole blood, which do not integrate the abstract idea into a practical application. The claim is not patent eligible.  
Claims 5-8 recite “wherein the evaluating further includes evaluating the neutrophil activity based on a peak area of the MPO activity or the superoxide production.” This limitation only includes a further evaluation, which is also an abstract idea in the grouping of “mental 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-8, the recitation of “a peak area of the MPO activity or the superoxide production” renders the claim indefinite because it is unclear what is considered as MPO activity or superoxide production peak area.  Does it mean AUC for a specific graph or just an area at the peak of any graph, or just a peak value of MPO activity or superoxide production? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Romano et al (Journal of Cardiothoracic and Vascular Anesthesia, Vol.30, Supplement 1, May 2016, pages S4-S5).
Romano et al. disclose a method of evaluating neutrophil activity comprising evaluating based on measurement result of MPO activity, which includes time to rise to peak value (see result section and Figure 1).  
Regarding claim 2, the evaluation includes comparing the MPO activity to baseline (see result section).
Regarding claims 3 and 4, the biological sample is a blood perfusate (see method section).
Regarding claims 5-8, Figure 1 shows peak of MPO activity, looking at said peak by an ordinary skilled in the art meets the limitation that the peak is evaluated.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shult et al (The Journal of Laboratory and Clinical Medicine, 1985, Vo. 106 (6), pages 638-645).
Shult et al. disclose a method evaluating neutrophil activity comprising evaluating based on measurement result of production of superoxide following zymosan and PMA (Figure 5 and 6, and legend).  
Regarding claim 2, the evaluation includes comparing the production peak of superoxide to a reference, such as the eosinophils production in Figure 5 and 6.
Regarding claims 3 and 4, the sample being evaluated comprises whole blood (page 639, 1st col., 1st paragraph).
Regarding claims 5-8, Figures 5 and 6 show peak of superoxide production, looking at said peak (or area under said peak) by an ordinary skilled in the art meets the limitation that the peak is evaluated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636